IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                          United States Court of Appeals
                                                                                    Fifth Circuit
                                 _____________________                           F I L E D
                                     No. 07-50447                               September 24, 2007
                                  Summary Calendar
                                 _____________________                       Charles R. Fulbruge III
                                                                                     Clerk

JOHN FLACZYNSKI,
                                                                       Plaintiff-Appellant
v.
MICHAEL J. ASTRUE, COMMISSIONER
OF SOCIAL SECURITY,
                                                                     Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                                  (1:06-CV-194)

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant John Flaczynski appeals the decision of the district

court affirming the finding of the Administrative Law Judge (ALC) that

Flaczynski is able to perform work for such sedentary level jobs as

maintenance scheduler, telephone quotation clerk, and optical assembler, for

which there are a substantial number of available jobs in the state and

national economy. Based on those findings, the ALJ ruled that Flaczynski is

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
not disabled within the meaning of the Social Security Act. In the course of

the deliberations at that level, the ALJ found Flaczynski not credible. The

Appeals Council denied review, after which Flaczynski sought review in the

district court pursuant to 42 U.S.C. § 405(g). The district court affirmed the

ALJ, and Flaczynski timely filed a notice of appeal.

      We have carefully reviewed the entire record on appeal, including the

determinations of the ALJ and the district court, and the law as set forth in

the appellate briefs of the parties and determined by our independent

research.

      Considering the well-known standard of appellate review of cases such

as this, i.e., whether substantial evidence in the record viewed in its entirety

supports the decision of the Commissioner and comports with relevant legal

standards, we are convinced that neither the ALJ nor the district court

committed reversible error in ruling for the Commissioner and against

Flaczynski   on   the   issues   properly   preserved   for   appellate   review.

Accordingly, the judgment of the district court affirming the ALJ and the

Commissioner is, in all respects,

AFFIRMED.




                                       2